
	
		II
		112th CONGRESS
		2d Session
		S. 2264
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Hoeven (for himself,
			 Mr. Blunt, Ms.
			 Klobuchar, Mr. Crapo, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide liability protection for claims based on the
		  design, manufacture, sale, offer for sale, introduction into commerce, or use
		  of certain fuels and fuel additives, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Domestic Fuels Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)Covered
			 entityThe term covered entity means—
				(A)any entity
			 engaged in the design, manufacture, sale, or distribution of any qualified
			 product, blend stock, or component of any qualified product; or
				(B)any entity
			 engaged in the design, manufacture, sale, or distribution of any motor vehicle,
			 motor vehicle engine, nonroad vehicle, nonroad engine, or nonroad
			 equipment.
				(2)Motor
			 vehicleThe term motor vehicle has the meaning given
			 the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
			(3)Motor vehicle
			 engineThe term motor vehicle engine means an engine
			 in a motor vehicle.
			(4)Nonroad
			 engineThe term nonroad engine has the meaning given
			 the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
			(5)Nonroad
			 equipmentThe term nonroad equipment means any
			 recreational, construction, industrial, agricultural, logging, residential,
			 commercial lawn and garden, or other equipment that incorporates a nonroad
			 engine.
			(6)Nonroad
			 vehicleThe term nonroad vehicle has the meaning
			 given the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
			(7)PersonThe
			 term person has the meaning given the term in section 1 of title
			 1, United States Code, except that the term includes any governmental
			 entity.
			(8)Qualified civil
			 liability actionThe term qualified civil liability
			 action means any civil action or proceeding brought by any person
			 against a covered entity for damages, punitive damages, injunctive or
			 declaratory relief, abatement, restitution, fines, penalties, or other relief,
			 resulting from the introduction of any qualified product into any motor
			 vehicle, motor vehicle engine, nonroad vehicle, nonroad engine, or nonroad
			 equipment.
			(9)Qualified
			 productThe term qualified product means—
				(A)any
			 transportation fuel or transportation fuel additive that is registered, or for
			 which an updated registration is accepted, for introduction into interstate
			 commerce by the Administrator of the Environmental Protection Agency under
			 section 211(b) of the Clean Air Act (42 U.S.C. 7545(b)) or any other Federal
			 law enacted on or after October 13, 2010; or
				(B)a transportation
			 fuel or transportation fuel additive that—
					(i)contains any
			 renewable fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1))); and
					(ii)is
			 designated for introduction into interstate commerce by the Administrator of
			 the Environmental Protection Agency or the Secretary of Energy under the Clean
			 Air Act (42 U.S.C. 7401 et seq.), the Energy Policy Act of 1992 (42 U.S.C.
			 13201 et seq.), or any other Federal law enacted on or after October 13,
			 2010.
					(10)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				3.Fuel
			 Compatibility
			(a)CompatibilitySubtitle
			 I of the Solid Waste Disposal Act (42 U.S.C. 9001 et seq.) is amended—
				(1)by redesignating
			 section 9014 as section 9015; and
				(2)by inserting
			 after section 9013 the following:
					
						9014.Compatibility
							(a)DefinitionsIn
				this section:
								(1)Associated
				dispensing equipmentThe term associated dispensing
				equipment means equipment that is—
									(A)for the storage
				and dispensing of any fuel or fuel additive described in subsection (b)(3) at a
				stationary facility that dispenses the fuel or fuel additive into any fuel tank
				of any motor vehicle, motor vehicle engine, nonroad vehicle, nonroad engine, or
				nonroad equipment; and
									(B)subject to
				regulation under sections 1910.106 and 1926.152 of title 29, Code of Federal
				Regulations (as in effect on the date of enactment of the
				Domestic Fuels Act of
				2012).
									(2)CompatibleThe
				term compatible has the meaning given the term in section 280.12
				of title 40, Code of Federal Regulations (as in effect on the date of enactment
				of the Domestic Fuels Act of
				2012).
								(3)Provider of
				financial assuranceThe term provider of financial
				assurance has the meaning given the term in section 280.92 of title 40,
				Code of Federal Regulations (as in effect on the date of enactment of the
				Domestic Fuels Act of
				2012).
								(4)Underground
				storage tankThe term underground storage tank has
				the meaning given the term in section 280.12 of title 40, Code of Federal
				Regulations (as in effect on the date of enactment of the
				Domestic Fuels Act of
				2012).
								(5)Underground
				storage tank systemThe term underground storage tank
				system means an underground storage tank, connected underground piping,
				underground ancillary equipment, and containment system, if any.
								(b)Compatibility
				with fuels
								(1)LiabilityNo
				person shall be liable under any provision of this Act or any other Federal,
				State, or local law, including common law, because any underground storage
				tank, underground storage tank system, or associated dispensing equipment that
				stores or dispenses any fuel or fuel additive described in paragraph (3)(A) is
				not compatible with the fuel or fuel additive if the tank, system, or equipment
				has been determined to be compatible with the fuel or fuel additive under the
				guidelines or regulations described in paragraph (3).
								(2)Financial
				assuranceA provider of financial assurance shall not deny
				payment for any claim on the basis that any underground storage tank,
				underground storage tank system, or associated dispensing equipment that stores
				or dispenses any fuel or fuel additive described in paragraph (3)(A) is not
				compatible with the fuel or fuel additive if the tank, system, or equipment has
				been determined to be compatible with the fuel or fuel additive under the
				guidelines or regulations described in paragraph (3).
								(3)Guidelines and
				regulations
									(A)In
				generalParagraph (1) applies to any underground storage tank and
				underground storage tank system that meets any guidance or regulation, which
				may be revised under subparagraph (B), issued by the Administrator existing on
				the date of enactment of the Domestic Fuels
				Act of 2012 addressing compatibility of such tanks or systems
				with any fuel or fuel additive that is authorized and registered, or for which
				an updated registration is accepted, by the Administrator or under any Federal
				law, for use in a motor vehicle, motor vehicle engine, nonroad vehicle, nonroad
				engine, or nonroad equipment.
									(B)Regulations
										(i)In
				generalNot later than 1 year after the date of enactment of the
				Domestic Fuels Act of 2012, the
				Administrator shall promulgate, or if applicable revise, regulations setting
				standards for determining whether any underground storage tank, underground
				storage tank system, and associated dispensing equipment is compatible with any
				fuel or fuel additive that is authorized and registered, or for which an
				updated registration is accepted, by the Administrator or under any Federal law
				for use in a motor vehicle, motor vehicle engine, nonroad vehicle, nonroad
				engine, or nonroad equipment.
										(ii)Minimum
				standardsRegulations promulgated under subparagraph (B) shall
				include minimum standards and processes for certification by the Administrator,
				owner, operator, manufacturer, or any other entity identified by the
				Administrator to ensure compatibility.
										(4)Underground
				storage tanks, underground storage tank systems, and associated dispensing
				equipment previously listed as compatibleAny underground storage
				tank, underground storage tank system, or associated dispensing equipment that,
				as of the date of enactment of the Domestic
				Fuels Act of 2012, has been listed by a nationally recognized
				testing laboratory as compatible with a fuel or fuel additive described in
				paragraph (3) shall be compatible under the regulations issued under this
				subsection.
								(5)AdministrationNothing
				in this section affects—
									(A)the introduction
				into commerce, offering for sale, or sale of any fuel or fuel additive;
				or
									(B)any applicable
				requirement, including any requirement under section 211(o) of the Clean Air
				Act (42 U.S.C.
				7545(o)).
									.
				(b)Conforming
			 amendmentsThe Solid Waste Disposal Act is amended—
				(1)in section
			 9003(h)(12)(A) (42 U.S.C. 6991b(h)(12)(A)), by striking section
			 9014(2)(B) and inserting section 9015(2)(B);
				(2)in section
			 9004(f)(1)(A) (42 U.S.C. 6991c(f)(1)(A)), by striking section
			 9014(2)(A) and inserting section 9015(2)(A); and
				(3)in section 9011
			 (42 U.S.C. 6991j), by striking section 9014(2)(D) and inserting
			 section 9015(2)(D).
				(c)Table of
			 contentsThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act (42 U.S.C. 6901) is amended by striking the item
			 relating to section 9014 and inserting the following:
				
					
						Sec. 9014.
				Compatibility.
						Sec. 9015. Authorization of
				Appropriations.
					
					.
			4.Misfueling
			(a)In
			 generalSection 211(g) of the Clean Air Act (42 U.S.C. 7545(g))
			 is amended by adding at the end the following:
				
					(3)Regulations
						(A)DefinitionsIn
				this paragraph:
							(i)Associated
				dispensing equipmentThe term associated dispensing
				equipment has the meaning given the term in section 9014(a) of the Solid
				Waste Disposal Act.
							(ii)Transportation
				fuelThe term transportation fuel means any fuel
				that contains fuel or fuel additive that is authorized after January 1, 2010,
				by the Administrator or under any Federal law, for use in any motor vehicle,
				motor vehicle engine, nonroad vehicle, nonroad engine, or nonroad
				equipment.
							(B)Liability
							(i)In
				generalExcept as provided in clause (ii), no person shall be
				liable under any provision of this Act or any Federal, State, or local law,
				including common law, if—
								(I)a self-service
				purchaser introduces any transportation fuel into any motor vehicle, motor
				vehicle engine, nonroad vehicle, or nonroad equipment for which the fuel has
				not been approved under subsection (f); or
								(II)the introduction
				of any transportation fuel voids the warranty of the manufacturer of the motor
				vehicle, motor vehicle engine, nonroad engine, nonroad vehicle, or nonroad
				equipment.
								(ii)ExceptionsClause
				(i) shall not apply to—
								(I)a person who
				sells any transportation fuel and does not comply with the misfueling
				regulations adopted by the Administrator under section 80.1501 of title 40,
				Code of Federal Regulations (or successor regulation); or
								(II)a person who
				intentionally
				misfuels.
								.
			(b)PenaltiesSection
			 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended—
				(1)in paragraph (1),
			 in the first sentence, by inserting (g), after or the
			 regulations prescribed under subsection (c),; and
				(2)in paragraph (2),
			 in the first sentence, by inserting (g), after of the
			 regulations prescribed under subsections (c),.
				5.Qualified civil
			 liability actions in Federal court and State court
			(a)In
			 generalNo qualified civil liability action shall be filed or
			 maintained in any court of the United States or any State court.
			(b)Dismissal of
			 pending actionsAny qualified civil liability action pending in
			 any court of the United States or any State court on or after the date of
			 enactment of this Act shall be dismissed with prejudice.
			6.Safe
			 HarborNotwithstanding any
			 other provision of Federal, State, or local law, including common law, no
			 qualified product, blend stock, or component of a qualified product shall be
			 considered to be a defective product, if the qualified product does not violate
			 a control or prohibition with respect to any characteristic or component of the
			 qualified product imposed by the Administrator of the Environmental Protection
			 Agency under section 211 of the Clean Air Act (42 U.S.C. 7545).
		
